Name: 2002/942/EC: Commission Decision of 29 November 2002 amending Decision 2002/537/EC concerning protection measures relating to Newcastle disease in Australia (Text with EEA relevance) (notified under document number C(2002) 4760)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Asia and Oceania;  agricultural policy;  trade;  animal product;  tariff policy
 Date Published: 2002-11-30

 Avis juridique important|32002D09422002/942/EC: Commission Decision of 29 November 2002 amending Decision 2002/537/EC concerning protection measures relating to Newcastle disease in Australia (Text with EEA relevance) (notified under document number C(2002) 4760) Official Journal L 325 , 30/11/2002 P. 0049 - 0050Commission Decisionof 29 November 2002amending Decision 2002/537/EC concerning protection measures relating to Newcastle disease in Australia(notified under document number C(2002) 4760)(Text with EEA relevance)(2002/942/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18(7) thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(4), as last amended by Directive 1999/89/EC(5), and in particular Article 11(1), Article 12(2), Article 14(1) and Article 14a thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1), to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(6), as last amended by Decision 2002/33/EC of the European Parliament and of the Council(7), and in particular Article 10(3) thereof,Whereas:(1) Due to an outbreak of Newcastle disease in the State of Victoria, the Commission adopted Decision 2002/537/EC of 2 July 2002 concerning protection measures relating to Newcastle disease in Australia(8).(2) That Decision prohibits the importation of live poultry and hatching eggs, live ratites and hatching eggs, fresh meat of poultry, ratites, wild and farmed feathered game, poultrymeat products and meat preparations from Australia, from 6 July 2002 to 1 December 2002, with certain derogations.(3) The Australian authorities have submitted information on the outbreak and further epidemiological data in relation to the Newcastle disease situation in Australia with respect to the circulation of endemic strains of Newcastle disease viruses and the vaccination policy applied.(4) In order to assess the disease situation on the spot and possibly adapt the import requirements from Australia for poultry and poultry meat, the Food and Veterinary Office has been requested to carry out a mission to Australia, which is scheduled for mid January 2003.(5) On 25 October 2002 Australia has informed the Commission about a further outbreak of Newcastle disease in a poultry holding located in New South Wales.(6) Therefore, it is appropriate to prolong the protection measures laid down in Decision 2002/537/EC for until 1 May 2003. However, that date is to be reviewed in the light of the disease evolution and the conclusions of the mission.(7) The requirements for fresh ratite meat, which still may be imported into the European Community following certain testing regimes must be amended in order to take into account the recent outbreak in New South Wales.(8) Decision 2002/537/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/537/EC is amended as follows:1. In Article 7 the date "1 December 2002" is replaced by the date "1 May 2003".2. In the model health attestation of the Annex under I. Animal health certification in point 2.5.1.1 and point 2.5.1.2 the words "the State of Victoria" are replaced by the words "the States of Victoria and New South Wales".Article 2This Decision is addressed to the Member States.Done at Brussels, 29 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 268, 24.9.1991, p. 35.(5) OJ L 300, 23.11.1999, p. 17.(6) OJ L 62, 15.3.1993, p. 49.(7) OJ L 315, 19.11.2002, p. 14.(8) OJ L 173, 3.7.2002, p. 33.